Citation Nr: 0501791	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  99-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a left knee disability, with total knee replacement and 
arthritis, for the period from January 1, 1999 to November 
20, 2003.  

2.  Entitlement to an evaluation in excess of 40 percent for 
a left knee disability, with total knee replacement and 
arthritis, on and after November 21, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from May 1952 to 
May 1955.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Included in the appellant's claims folder is a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in which the appellant appointed the Veterans 
of Foreign Wars (VFW) as his representative.  The effective 
date of this appointment was January 1993.  

By a December 1997 rating action, the RO determined that the 
appellant was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the left knee, from November 14, 1997 to December 31, 1997.  
In addition, the RO further assigned a temporary 100 percent 
rating for the appellant's left knee disability from January 
1, 1998 through December 31, 1998, based on left knee 
replacement.  Moreover, from January 1, 1999, the RO rated 
the left knee disability as 30 percent disabling.  

In November 1998, the appellant filed a Notice of 
Disagreement, in which he expressed dissatisfaction with the 
30 percent rating granted by the December 1997 decision.  A 
Statement of the Case was issued in December 1998 and was 
carbon copied to the appellant's representative of record, 
the VFW.  In January 1999, the appellant submitted his 
substantive appeal (VA Form 9).  

In correspondence from the appellant to the RO, dated and 
received by the RO in August 2003, the appellant stated that 
he was changing his representative to LaPointe Law Offices in 
Marco Island, Florida.  In this regard, by a letter from the 
RO to the appellant, dated in September 2003, the RO reported 
that they had received notification from the appellant that 
he wished to change his Power of Attorney (POA) to LaPointe 
Law Offices.  Nevertheless, the RO indicated that they could 
not make that change until they had received a completed VA 
Form 21-22a, Appointment of Individual as Claimant's 
Representative, from the appellant.  The RO noted that until 
they had received a completed VA Form 21-22a from the 
appellant, they would continue to recognize the VFW as his 
POA.  A blank VA Form 21-22a was included with the RO's 
letter.  However, the Board observes that there is no 
evidence of record showing that the appellant subsequently 
filed a VA Form 21-22a designating another individual, to 
include LaPointe Law Offices, as his representative.  In 
addition, there is also no evidence of record showing that 
the appellant subsequently filed a VA Form 21-22 designating 
another accredited service organization as his 
representative.  Moreover, the Board further notes that the 
VFW continued to be copied on subsequent pertinent documents, 
including the April and August 2004 Supplemental Statements 
of the Case.  

In a letter dated and received by the RO on November 4, 2004, 
a VFW service officer stated that the evidence of record 
included a letter of disagreement from the appellant, dated 
in August 2003, in which the appellant withdrew VFW 
representation and assigned LaPointe Law Offices to represent 
him.  According to the VFW service officer, that agreement 
was subsequently recognized by the VA in August 2003.  The 
service officer, therefore, requested that VFW representation 
be revoked based on the above information.  The VFW service 
officer also indicated that if necessary, the letter was to 
be considered a formal motion for withdrawal.      

In this case, VA Form 8, Certificate of Appeal, shows that 
the appellant's appeal was certified to the Board on November 
5, 2004.  Therefore, the Board notes that prior to 
certification, a VFW service officer undertook to withdraw 
VFW representation of the appellant.  However, the Board 
observes that in the November 2004 letter from the VFW 
service officer, the VFW incorrectly stated that the VA had 
recognized the appellant's appointment of LaPointe Law 
Offices as his new representative.  The Board observes that 
as previously stated, in a September 2003 letter from the RO 
to the appellant, the RO indicated that they could not change 
the appellant's POA until they had received a completed VA 
Form 21-22a from the appellant, and that until they had 
received a completed VA Form 21-22a, they would continue to 
recognize the VFW as his POA.  Accordingly, VA had not 
recognized the appellant's appointment of LaPointe Law 
offices as his new representative.  

Most importantly, under 38 C.F.R. § 20.608, a representative 
may withdraw services as a representative in an appeal at any 
time prior to the certification of the appeal to the Board by 
the RO.  However, the representative must give written notice 
of such withdrawal to the appellant, as well as to RO 
personnel.  38 C.F.R. § 20.608 (2004).  In the instant case, 
there is no indication in the claims file that the VFW 
service officer notified the appellant, in writing, of the 
request for revocation of the appellant's appointment of 
their organization as his accredited representative.  In 
addition, the appellant has neither filed a VA Form 21-22a, 
nor a VA Form 21-22 designating another individual or 
accredited service organization as his representative.  

As such, return of the case to the RO is required to permit 
VFW to undertake full representation of the appellant in this 
case, including the filing of a VA Form 646, Statement of 
Accredited Representative in Appealed Case.  If the VFW 
wishes to withdraw from representing the claimant, it must do 
so in accordance with the provisions of 38 C.F.R. § 20.608 
(2004).     

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO should advise the VFW that, 
under the facts of this particular case, 
the appellant's August 2003 statement 
indicating that he wished to appoint 
LaPointe Law Offices as his 
representative did not represent a 
revocation of the power of representation 
held by the VFW because the appellant 
never filed a subsequent VA Form 21-22a 
designating LaPointe Law Offices as his 
new representative.  The RO should also 
inform the VFW that if they wish to 
withdraw from representing the claimant, 
the action must be undertaken in 
accordance with the provisions of 
38 C.F.R. § 20.608.  If, in fact, the VFW 
has already notified the appellant of 
their withdrawal in the case, a copy of 
any letter sent by the VFW to the 
appellant should be obtained and 
associated with the claims folder.

2.  If no evidence documenting the 
withdrawal of representation by VFW is 
received, the RO is requested to prepare 
a letter to the appellant informing him 
of the requirements of 38 C.F.R. 
§ 20.608(a).  The appellant should also 
be notified of the November 2004 letter 
from the VFW.  The RO should provide the 
appellant with an opportunity to select 
another representative at the appellant's 
discretion.  If the appellant appoints a 
new representative, that 
organization/representative should be 
afforded the opportunity to review the 
claims file and present written argument 
on the appellant's behalf.      

3.  After completion of the above, the RO 
should then take all other proper 
measures to ensure full and complete 
compliance with the provisions of the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

4.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a Supplemental Statement 
of the Case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


